     Case 1:13-cr-00392-NONE-SKO Document 203 Filed 02/23/21 Page 1 of 2


1     HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
3     Branch Chief, Fresno Office
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
6
7
8                              IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                  ) Case No. 1:13-cr-00392-NONE-SKO-2
                                                  )
12            Plaintiff,                          ) APPLICATION AND ORDER FOR
                                                  ) APPOINTMENT OF CJA PANEL COUNSEL
13     vs.                                        )
                                                  )
14     JESUS MANUEL PERAZA RUIZ,                  )
                                                  )
15           Defendant,                           )
                                                  )
16                                                )
17
             Defendant, Jesus Manuel Peraza Ruiz, through the Federal Defender for the Eastern
18
19    District of California, hereby requests appointment of CJA panel counsel.

20           Mr. Ruiz had retained counsel and is now seeking appointed counsel under General Order
21    595, which appoints counsel for all indigent defendants seeking assistance under the First Step
22
      Act. He submits the attached Financial Affidavit as evidence of his inability to retain counsel.
23
      Mr. Ruiz was sentenced to 108-month term of imprisonment on January 04, 2016 and is
24
      currently in custody.
25
26            After reviewing the attached Financial Affidavit, it is respectfully recommended that

27    CJA panel counsel be promptly appointed pursuant to 18 U.S.C. § 3006A to represent Mr. Ruiz

28    on his compassionate release proceedings related to this case.
     Case 1:13-cr-00392-NONE-SKO Document 203 Filed 02/23/21 Page 2 of 2


1            DATED: February 22, 2021                              /s/ Eric V. Kersten
                                                            ERIC V. KERSTEN
2                                                           Assistant Federal Defender
3                                                           Branch Chief, Fresno Office

4
5
6
                                                 ORDER
7
             Having satisfied the Court that the defendant is financially unable to retain counsel, the
8
      Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
9
10    IT IS SO ORDERED.

11       Dated:    February 22, 2021                           /s/ Barbara   A. McAuliffe            _
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-
